Citation Nr: 1231671	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a seizure disability.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS), depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran, G.H., and J.D.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1980.  He also had a verified period of active duty for training (ACDUTRA) from February to July 1977.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and January 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Wichita, Kansas, respectively.  In the July 2007 decision, the RO denied the Veteran's petition to reopen a claim of service connection for blackouts/seizures and denied entitlement to a compensable rating for bilateral hearing loss.  In the January 2009 decision, the RO denied entitlement to service connection for PTSD.

The RO in Wichita, Kansas currently has jurisdiction over the Veteran's claims.

In June 2009 and June 2012, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned at the RO, respectively.  Transcripts of these hearings have been associated with his claims folder.

The Veteran's claims of service connection for seizure and psychiatric disabilities were originally denied in a September 1983 Board decision.  In June 2004 and April 2005 the RO confirmed the denial with respect to the seizure claim.   Thes decisions became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2011).  Accordingly, new and material evidence would ordinarily be required to reopen the claims of service connection for seizure and psychiatric disabilities under such circumstances. 38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service personnel records have been added to the record in 2008, following the prior denials, the Board will adjudicate the claims of service connection for seizure and psychiatric disabilities on a de novo basis without the need for new and material evidence.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for a psychiatric disability, entitlement to a compensable rating for bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experienced seizures in service and the record demonstrates post-service continuity of symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a seizure disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim of service connection for a seizure disability, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records, including a November 2010 VA medication management note and an October 2011 VA examination report, include diagnoses of a seizure disorder, identified as tonic-clonic or grand mal seizures (generalized convulsive seizures).  Thus, a current seizure disability has been demonstrated.

There is also evidence of in-service seizures and of a continuity of symptomatology linking those seizures to the current seizures.

Service treatment records include September, October, November, and December 1979 and January, February, and March 1980 reports of treatment for loss of consciousness, epileptic type seizures, and balance difficulties.  An electroencephalography (EEG) conducted in March 1980 was abnormal, the Veteran was placed on seizure medications (e.g. dilantin), and diagnoses of a seizure disorder, petite mild seizures, and epilepsy were provided.  Also, a February 1980 report of medical history for purposes of a Chapter 9 examination and a March 1980 dental clinic questionnaire reflect reports of fits/convulsions, periods of unconsciousness, and treatment for epilepsy.

Immediately following his separation from service, the Veteran filed a claim of service connection for epilepsy in April 1980 (VA Form 21-526e).  

Medical records dated from May 1980 to January 2011, statements submitted by the Veteran dated in March 1981 (VA Form 9), March 2004, and March 2007 (VA Form 21-4138), a statement submitted by the Veteran's wife in January 2009, and the testimony provided during the June 2009 DRO hearing include reports of occasional seizures/near seizures (twitching), blackouts, dizziness, balance problems, blurred and double vision, incontinence, jaw tightness, amnesia, weakness, and generalized body numbness.  Such symptoms reportedly had persisted ever since September 1979.  The seizures were controlled with medication (e.g. dilantin/phenytoin) ever since service.  

Objective examinations revealed that cranial nerves II through XII were grossly intact and deep tendon reflexes were normal (2+) and equal throughout.  However, there was occasional horizontal and vertical nystagmus, marked ataxia, and unsteadiness, and finger-to-nose testing revealed past pointing bilaterally.  An EEG conducted in April 1982 was mildly abnormal, with infrequent spikes and sharp waves arising from the anterior hemispheres bilaterally and an EEG conducted in February 2009 was also abnormal and suspicious for seizures (described as in the posterior temple area, on the right more than the left).  A seizure episode occurred during hospitalization in December 2003, during which time the Veteran woke up with "a funny feeling in his chin and mouth" and was subsequently found on the floor.  Medications were prescribed to control seizures (e.g. dilantin/phenytoin, keppra).  Diagnoses of an uncontrolled seizure disorder, dilantin toxicity, hysterical seizure disorder, recurrent generalized tonic clonic seizures, atypical seizure disorder, and possible pseudoseizures were provided.

During the October 2011 VA examination, the Veteran reported that he first experienced seizures in service in 1979 and that he had been continuously prescribed medications to control seizures ever since that time (e.g. dilantin, keppra/levetiracetam).  He experienced a metallic taste in his mouth and tightness across the upper chest immediately prior to a seizure and was occasionally incontinent of urine due to seizure activity.  His wife reported that she had witnessed the Veteran "thrashing" his arms and legs at night, being unresponsive, and randomly going into a "stare."  The symptoms associated with the Veteran's seizures also included generalized tonic-clonic convulsions and episodes of unconsciousness/brief interruption in consciousness or conscious control, rhythmic blinking of the eyes, sudden jerking movement of the arms, trunk, or head (myoclonic type), complete or partial loss of use of one or more extremities, random motor movements, abnormalities of thinking, memory, and mood, speech disturbances, disturbances of gait, and tremors.  The Veteran had experienced 5 to 8 minor seizures per week during the previous 6 months and at least 1 major seizure per month during the previous year.  The most recent seizure had occurred in October 2011.  A diagnosis of tonic-clonic or grand mal seizures was provided.

The advanced practice registered nurse who conducted the October 2011 VA examination opined that the Veteran's current seizure disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  This opinion was based on the fact that a review of "UpToDate" revealed that a diagnosis of epilepsy is often not straightforward and misdiagnosis is not rare.  A detailed and reliable account of the event by an eyewitness is the most important part of the diagnostic evaluation, but may not be available.  The EEG is an important diagnostic test in evaluating a patient with possible epilepsy, can provide support for the diagnosis of epilepsy, and assists in classifying the underlying epileptic syndrome.  However, an EEG alone cannot be used to make or refute a specific diagnosis of epilepsy because most EEG patterns can be caused by a wide variety of different neurologic diseases, many diseases can cause more than one type of EEG pattern, intermittent EEG changes (including interictal epileptiform discharges) can be infrequent and may not appear during the relatively brief period of routine EEG recording, the EEG can be abnormal in some persons with no other evidence of the disease, and not all cases of brain disease are associated with an EEG abnormality (particularly if the pathology is small, chronic, or located deep in the brain).

The examiner further reasoned that at the time of the Veteran's entrance into service in February 1977, his medical history was negative for any seizures and no medications were being taken or prescribed for seizures.  Although he was treated for a seizure disorder in service, this diagnosis was based solely on a moderately abnormal EEG and the physician who diagnosed and treated the seizure disorder had not witnessed a seizure.  Physician assistants witnessed "seizures," but did not find any objective information to diagnose a seizure disorder and neurologic examinations were completely normal on both occasions in 1979.  The Veteran was treated with dilantin in December 1979 and was admitted to inpatient status for dilantin toxicity in 1980, but he reported no treatment for seizures or any seizure activity from 1986 to 2000.  Although it was suggested by his treatment provider in September 2011 that he undergo telemetry monitoring to document nighttime seizures, he refused to undergo such monitoring.  He adamantly denied a familial history of epilepsy during the VA examination, but it was noted multiple times in his claims file that his mother and brother had epilepsy.  The diagnosis of a seizure disorder was made based on abnormal EEGs, but the authenticity of his seizures continued to be questioned.  He had been diagnosed as having hysterical seizures while in service, and the history that he gave during the examination was consistent with such a diagnosis.  Further, he had been unwilling to complete diagnostic testing to confirm or deny the presence of a seizure disorder, as was suggested by his treatment provider.

A March 2012 VA neurology physician note reflects that the Veteran underwent video telemetry monitoring over a period of 4 days and that during that time, there were 5 documented seizure events that were not accompanied by any epileptic discharges or EEG changes.  During such events, the Veteran experienced a flushed feeling, slightly elevated blood pressure, and brief periods of confusion.  The physician who conducted the testing concluded that the Veteran's seizures were non-epileptic (i.e. non-neurologic) in origin and that carcinoid syndrome would need to be ruled out.

During his June 2012 hearing, the Veteran reported that he experienced seizures in service and that they continued immediately following his discharge from service to the present time.  Although there was an absence of clinical evidence of seizures for a period of time between 1996 and 2000, he did experience seizures during that time.  He most recently had experienced a seizure the week prior to the hearing.  The Veteran's wife and J.D. reported that they had both witnessed seizures and periods of unresponsiveness over the years.   

In evaluating the evidence of record, the October 2011 VA opinion is afforded some probative weight to the extent that it is accompanied by a detailed rationale that was based upon examination of the Veteran and a review of his medical records and reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Nevertheless, its probative value is limited by the fact that it was partly based on the fact that the Veteran had reported no treatment for seizures or any seizure activity from 1986 to 2000 and that he had refused to undergo telemetry monitoring as recommended by his treatment provider.  

Although there is no contemporaneous clinical evidence of treatment for seizures for a period of time following service,  the Veteran has reported on several occasions that his seizures have been controlled by medication ever since service and that while he may not have experienced actual seizures for a period of time, he continued to experience near-seizures/twitching during those periods, and such symptoms had persisted ever since service.  Also, he subsequently underwent video telemetry monitoring in 2012 and seizure episodes were witnessed during that period.

Again, the October 2011 opinion is of limited probative value because although it appears to be partly based on a conclusion that it was unclear as to whether the Veteran had an actual seizure disability of neurologic origin, a diagnosis of tonic-clonic or grand mal seizures was nonetheless provided and there are numerous diagnoses of a seizure disorder in the Veteran's medical records.  Despite the fact that the Veteran's seizures may not be of neurologic origin, the fact remains that there is documented evidence of seizures and seizure-related activity in service and in the years since that time which have been witnessed by medical professionals and the Veteran's friends and family.

The Veteran is competent to report symptoms of a seizure disability as well as a continuity of symptomatology.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Moroever, others can attest to the observable symptoms that they witness the Veteran experience.  Further, there is documented clinical evidence of seizures in service and in the years since service, the Veteran filed a claim of service connection for a seizure disability immediately upon separation from service, several lay statements have been submitted attesting to the fact that the Veteran has experienced seizures over the years, there is no affirmative evidence to explicitly contradict his reports of seizures/near seizures ever since service, and they are generally consistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of a continuity of symptomatology since service are credible in this case.

In light of the above, the Board concludes that the evidence of a continuity of symptomatology since service is more probative than the October 2011 opinion as to the etiology of the Veteran's current seizure disability.  As there is evidence of in-service seizures, a current seizure disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed seizure disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.
 

ORDER

Entitlement to service connection for a seizure disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records reveal that the Veteran has been diagnosed with  various psychiatric disabilities.  For example, VA mental health treatment notes dated in November 2010 and February 2011 include diagnoses of major depressive disorder, an unspecified non-psychotic psychiatric disorder, and  PTSD.  Thus, there is competent evidence of a current psychiatric disability.  

Service treatment records include a May 1977 report of treatment for blurred vision, headaches, shakiness, and nervousness.  The medical professional who provided such treatment opined that such symptoms were possibly due to a psychiatric problem.  Further, the Veteran has reported various psychiatric stressors in service.  Such stressors include being confined in a gas chamber during basic training in February 1977, witnessing a fellow soldier get run over by a military vehicle at Fort Dix sometime between March and April 1979, participating in a simulated enemy gas attack while stationed near the border of the former Czechoslovakia in November 1979, and being medically isolated due to serious illness while stationed outside Kolon, Germany sometime between November and December 1979.  Psychiatric symptoms have reportedly persisted ever since service, however there is some evidence to the contrary.

The evidence also reflects that the Veteran has been involved in a number of motor vehicle accidents following service.  His diagnosed PTSD has been attributed to such accidents on several occasions.

In sum, there is competent evidence of a current psychiatric disability and in-service psychiatric stressors, clinical evidence of possible psychiatric symptoms during a verified period of ACDUTRA, and reports of a continuity of psychiatric symptomatology in the years since service indicating that the current psychiatric disability may be related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of the current psychiatric disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the current psychiatric disability.

Further regarding the PTSD claim, the VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (December 16, 2011) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).


The in-service psychiatric stressors reported by the Veteran include being confined in a gas chamber during basic training in February 1977, witnessing a fellow soldier get run over by a military vehicle at Fort Dix sometime between March and April 1979, participating in a simulated enemy gas attack while stationed near the border of the former Czechoslovakia in November 1979, and being medically isolated due to serious illness while stationed outside Kolon, Germany sometime between November and December 1979.  In light of this stressor information, a remand is also required to contact the JSRRC to attempt to verify the Veteran's claimed in-service stressors.

Also, during the June 2009 DRO hearing, the Veteran reported that he had received psychiatric treatment at the VA Medical Center in Wichita, Kansas, (VAMC Wichita) in the months immediately preceding the hearing.  The most recent VA treatment records included in his claims file obtained by the AOJ are dated to June 2008 and from July 2010 to April 2012 and are from VAMC Wichita, the VA Medical Center in Topeka, Kansas (VAMC Topeka), and the Kansas and Kansas City Vista electronic records systems.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

VA nursing assessment notes dated in November 2010 reveal that the Veteran has received psychiatric treatment at St. Francis Hospital.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Thus, a remand is also necessary to attempt to obtain any relevant treatment records from the above identified facility.

With regard to the claim for a compensable rating for bilateral hearing loss, the Veteran reported during his June 2012 hearing that his auditory acuity had worsened since the July 2008 examination.  In this regard, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral hearing loss is triggered.

Additionally, the Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, and 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran last worked full time in 2000, that he has only occasionally had part time employment during the appeal period, and that he is in receipt of Social Security Administration (SSA) disability benefits.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice. 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, alone, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A.  Therefore, such notice should be provided upon remand.

Further, the claim for a TDIU is inextricably intertwined with the service connection and increased rating claims currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should implement the Board's decision regarding the grant of service connection for a seizure disability and assign an initial disability rating.  

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

3.  The AOJ should ask the Veteran to complete a formal application for a TDIU and report his education and employment history and his earnings history, especially for the period since April 2007.

4.  Prepare a summary of the claimed in-service stressors for which there is sufficient information to make an inquiry, to include dates and assigned units. The in-service stressors reported by the Veteran include being confined in a gas chamber during basic training in February 1977, witnessing a fellow soldier get run over by a military vehicle at Fort Dix sometime between March and April 1979, participating in a simulated enemy gas attack while stationed near the border of the former Czechoslovakia in November 1979, and being medically isolated due to serious illness while stationed outside Kolon, Germany, sometime between November and December 1979.
This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.

All efforts to obtain stressor verification from the JSSRC must be documented in the claims file.

5.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral hearing loss, tinnitus, a seizure disability, and a psychiatric disability dated from June 2008 to July 2012 and from April 2012 to the present contained in the Kansas and Kansas City Vista electronic records systems, including from VAMC Wichita and VAMC Topeka, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

6.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for bilateral hearing loss, tinnitus, a seizure disability, and a psychiatric disability from St. Francis Hospital.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any information received from the JSRRC, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since April 2008) had its onset in service, is related to his reported shakiness and nervousness during a period of ACDUTRA in May 1977, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(c)  If the Veteran does meet the criteria for a diagnosis of PTSD, identify the stressors that support the diagnosis. 

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since April 2008, all of the Veteran's reported stressors in service, as well as all instances of reports of and treatment for psychiatric problems in service, including the May 1977 report of shakiness and nervousness.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be conducted.

The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and a seizure disability) would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the answer to the above question change if a psychiatric disability was considered a service-connected disability?

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

10.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

11.  If, after completion of steps 1 through 10 above, there are any periods during the period from April 2007 to the present when the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

12.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


